Citation Nr: 1528886	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-46 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1966 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Huntington, West Virginia, which granted service connection for hypertension and assigned an initial noncompensable (0 percent) disability rating effective January 29, 2008, the date of receipt of claim for service connection.  The case was previously before the Board in September 2012, where the Board denied a compensable rating for the service-connected hypertension.

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2014 memorandum decision, the Court vacated and remanded the September 2012 Board decision for further proceedings consistent with the Court decision.  Specifically, the Court held that the Board erred in failing to make a credibility determination concerning lay statements offered by the Veteran indicating that the Veteran may be entitled to a compensable initial disability rating for hypertension.  The Court also held that the Board erred in failing to obtain potentially relevant medical documentation.  

In the instant decision, the Board finds the Veteran's lay statements regarding symptoms, elevated blood pressure, and history of need for medications for control to be credible.  Further, while the Board is cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), for the reasons discussed below, because the Board grants a higher initial disability rating of 10 percent for hypertension in the instant decision, the Board need not remand this matter to obtain the outstanding medical documentation discussed in the May 2014 memorandum decision.  

The Veteran testified before a Veterans Law Judge (VLJ) who is no longer with the Board at a Travel Board hearing in Huntington, West Virginia, in November 2011.  The hearing transcript has been associated with the record.  In an April 2015 letter, VA informed the Veteran of the right to have a new hearing before another VLJ.  In a May 2015 response, the Veteran declined another Board hearing, and requested that the matter be decided upon the evidence of record.

The Veteran has appealed from the initial rating assigned for the service-connected hypertension.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period from January 29, 2008, the service-connected hypertension required treatment with continuous medication, and was manifested by a history of diastolic blood pressure of predominantly 100 or more.

2.  For the entire initial rating period from January 29, 2008, the Veteran's diastolic blood pressure was not predominantly 110 or more, and the systolic blood pressure was not predominantly 200 or more.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent for hypertension have been met for the entire initial rating period on appeal from January 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.104, Diagnostic Code 7101 (2014).

2.  For the entire initial rating period, the criteria for a disability rating in excess of 10 percent for the service-connected hypertension have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In March 2008, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for service connection and the assignment of an initial disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the May 2008 rating decision from which the instant appeal arises.  Further, the initial rating issue was readjudicated in an October 2009 Statement of the Case (SOC), and a subsequently issued November 2010 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA hypertension examination in May 2008.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.  

VA has received private medical documentation concerning the Veteran's hypertension and blood pressure readings.  Further, in the instant decision, the Board finds the Veteran's lay statements regarding symptoms, elevated blood pressure, and history of need for medications for control to be credible, and grants a higher initial disability rating of 10 percent for hypertension.  In light of the Board's grant of a compensable disability rating of 10 percent, the Board need not remand the instant matter to obtain any outstanding private treatment records because there is no indication that the additional medical documents are relevant to the question of whether an initial disability rating of 20 percent or higher for hypertension is warranted.

As will be explained below, while a 10 percent disability rating can be granted for service-connected hypertension based on past diastolic blood pressure readings of predominantly 100 or more, which have been lowered through the continuous use of medications, a rating of 20 percent or higher concerns the Veteran's present diastolic and/or systolic blood pressure readings, regardless of whether the Veteran is taking hypertensive medications.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Here, the Veteran currently controls the service-connected hypertension with continuous medication.  As such, the Veteran would only be entitled to a 20 percent disability rating or higher if the diastolic blood pressure readings were predominantly 110 or more and/or the systolic blood pressure readings were predominantly 200 or more while taking the prescribed medications.  Id.  

As discussed below, the evidence of record reflects that, during the relevant period on appeal, the Veteran's available systolic/diastolic blood pressure readings were as follows:  135/87, 130/80, 128/82, 125/86, 121/84, and 110/80.  Further, in a September 2010 letter, the Veteran's private physician advanced that the current hypertensive medications are keeping the Veteran's blood pressure at 130/80 or less.  The Board notes that this is the same doctor who was referenced in the Court's May 2014 memorandum decision concerning outstanding private treatment records.  The evidence of record, both lay and medical, reflects that the Veteran has continued the prescribed hypertensive medication regimen.  As such, by the private physician's own statement, any outstanding private treatment records will not show diastolic blood pressure readings significantly in excess of 80 and/or systolic blood pressure readings significantly in excess of 130, and neither the Veteran nor his representative have advanced otherwise; therefore, now that an initial compensable rating of 10 percent has been granted, and the outstanding treatment records are not alleged to show blood pressure readings that meet or approximate the criteria for a 20 percent or higher disability rating, any such records are irrelevant to the higher rating issue on appeal, so provide no reasonable possibility of substantiating a 20 percent rating. 

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA's duty to assist was limited to obtaining relevant Social Security Administration (SSA) records.  The Federal Circuit rejected the argument that SSA records are always relevant and VA always is required to obtain them.  Relevant records were defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id. The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

In this case, by the private physician's own statement, the evidence reflects that the outstanding private treatment records will not show that the service-connected hypertension more nearly approximated diastolic blood pressure readings of predominantly 110 or more and/or the systolic blood pressure readings of predominantly 200 or more.  As such, the records are not relevant to the issue of an initial rating of 20 percent or higher now that a compensable rating of 10 percent has been granted; therefore, the Board need not further delay the instant decision by remanding for treatment records that do not have a reasonable possibility of substantiating entitlement to an initial disability rating of 20 percent or higher.

All relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for a compensable initial disability rating for hypertension.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.
  
Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran is in receipt of a noncompensable (zero percent) initial disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, for the initial rating period from January 29, 2008.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, the Board notes that a zero percent rating is assigned when the requirements for a compensable rating are not met pursuant to 
38 C.F.R. § 4.31 (2014).

Initial Rating for Hypertension

Initial Compensable Rating

Initially, the question before the Board is whether the evidence of record, including the Veteran's lay statements, reflects a history of diastolic blood pressure predominantly 100 or more, which necessitated the Veteran's current hypertensive medication regimen.  Such evidence would meet the criteria under Diagnostic Code 7101 for an initial compensable disability rating of 10 percent.  38 C.F.R. § 4.104.  

After a review of the evidence, the Board finds that, for the entire initial rating period from January 29, 2008, the hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure that more nearly approximates predominantly 100 or more.  An April 1968 in-service examination report reflects that the Veteran's systolic blood pressure was 148, and the diastolic blood pressure was 88.  At the time of the January 1970 service separation examination, the Veteran had a systolic blood pressure was 158.  Further, the diastolic blood pressure was originally written as 106 and appears to have been edited to 100.  The service examiner noted that the Veteran may have had hypertension; however, in a signed statement the Veteran waived further evaluation due to the possibility of a delayed release date.

A January 2008 private treatment record reflects systolic blood pressure of 110 and diastolic blood pressure of 80.  In November 2009, VA received a letter from the Veteran's physician stating that the Veteran had a medical history of hypertension, and that if the Veteran were to discontinue the currently diagnosed hypertensive medication the blood pressure would elevate.  A second letter was sent by the private physician in September 2010, which stated that the Veteran was currently prescribed Micardis, a very potent angiotensin receptor blocker.  The physician wrote that this medication was currently keeping the Veteran's blood pressure at 130/80 or less and that, without this medication, the Veteran's blood pressure would become uncontrolled and increase the long term risk of a number of medical issues.

In May 2008, the Veteran received a VA hypertension examination for compensation purposes.  The report reflects that the Veteran was taking 50 milligrams of Cozaar per day to treat the hypertension.  Upon examination the systolic/diastolic blood pressure readings were as follows: 135/87, 125/86, 121/84, and 128/82.  The resulting diagnosis from the examination was hypertension. 

In an April 2009 statement, the Veteran advanced that a compensable disability rating was warranted because the blood pressure readings would be substantially higher if the Veteran were not taking the prescribed medications.  Further, the Veteran conveyed that the medication dosage had been increased during the previous year.  In a subsequent November 2009 statement, the Veteran advanced having been on blood pressure medications since separation from service.  

The Veteran received a hearing before a decision review officer in September 2010.  At the hearing, the Veteran credibly testified that he received multiple blood pressure tests over a two-day period as part of the service separation examination.  The Veteran credibly testified that the blood pressure readings not included in the separation examination report were 180/140 and 170/135.   The Veteran further testified that after service separation he immediately received treatment for hypertension and was prescribed medication.  Additionally, the Veteran testified that if he were to stop taking the medication the systolic blood pressure would raise to a range of 160 to 170, and the diastolic blood pressure would range from 100 to 120.

In November 2011, the Veteran credibly testified at a Board hearing that he received multiple blood pressure tests over the course of two days at service separation.  The Veteran credibly testified that the initial blood pressure reading was about 180/120, and that the reading listed on the January 1970 service separation examination, 158/100, was the lowest reading taken.  Additionally, the Veteran testified that the readings were so high the service examiner wanted to send the Veteran to Portsmouth Navy Hospital for further evaluation.  

The Veteran also testified in November 2011 that, upon service separation, he received treatment from a family doctor and was diagnosed with hypertension, then began treating the disability with diet and exercise.  When diet and exercise alone failed to keep the blood pressure low, the Veteran was then prescribed medication.  The Veteran went on to testify that, if he were not taking the currently prescribed medications, it would not be uncommon for the diastolic pressure to be in the 130s.  

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from January 29, 2008, the hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure of predominantly 100 or more.  The evidence of record reflects that the Veteran began treating the service-connected hypertension with medication soon after service, and that such treatment has continued to the present.  Further, the Veteran's credible testimony, along with the private medical evidence, indicates that prior to being placed on medication the diastolic blood pressure readings were 100 or more, and that should the Veteran discontinue taking such medications the diastolic blood pressure would again raise above 100.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure of predominantly 100 or more, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. §§ 4.3, 4.7, 4.104.

Whether Rating in Excess of 10 Percent

The Board has also considered whether a higher initial disability rating in excess of 10 percent is warranted for any period.  As discussed above, the rating criteria for a disability rating of 20 percent or higher under Diagnostic Code 7101 is only concerned with the Veteran's current diastolic and/or systolic blood pressure readings, whether or not the service-connected hypertension is being treated with hypertensive medications.  38 C.F.R. § 4.104.  As such, the Veteran would only be entitled to a 20 percent disability rating or higher if the diastolic blood pressure readings were predominantly 110 or more and/or the systolic blood pressure readings were predominantly 200 or more while taking the prescribed medications.  Id.

The evidence discussed above reflects blood pressure readings of 135/87, 130/80, 128/82, 125/86, 121/84, and 110/80, with the hypertensive medications mostly keeping the Veteran's blood pressure around 130/80.  Such readings are well below those required to warrant a 20 percent disability rating under Diagnostic Code 7101 ("predominantly" 110 or more diastolic, or "predominantly" 200 or more systolic).  As the evidence of record does not reflect that the Veteran's blood pressure readings, while complying with the hypertensive medication regimen, are predominantly 110 or more as to diastolic blood pressure and/or 200 or more as to systolic blood pressure, an initial disability rating in excess of 10 percent is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.

Extraschedular Rating Legal Criteria

The Board has also considered whether an extraschedular rating is warranted for the service-connected hypertension.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension disability, throughout the appeal period, is fully contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the Veteran's hypertension requires continuous medication for control and is manifested by a history of diastolic pressure of 100 or more.  Further, the Veteran has denied additional symptoms such as chest pain, passing out, lightheadedness, and/or dizziness.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The 10 percent schedular rating for hypertension fully contemplates all the symptoms and functional impairment related to the hypertension; therefore, the Board finds that the schedular criteria are adequate to rate hypertension, and referral for consideration of extraschedular rating is not required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran, who is only service connected for hypertension, has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected hypertension.  Accordingly, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

For the entire initial rating period on appeal from January 29, 2008, a higher initial disability rating of 10 percent, but no higher, for hypertension is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


